831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Thomas WRIGHT, Petitioner-Appellant,v.Michael DUTTON, Warden, Respondent-Appellee
No. 86-6293.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for federal habeas corpus, 28 U.S.C. Sec. 2254, in which he questions the constitutionality of two 1980 murder convictions.  The district court ultimately dismissed the case without prejudice to refile after exhausting state remedies.  This appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court order of November 26, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.